     Case 2:15-cv-00462-ROS Document 395 Filed 01/04/19 Page 1 of 9



 1   Nick J. Brustin (admitted pro hac vice)
     Anna Benvenutti Hoffmann (admitted pro hac vice)
 2   Amelia Green (admitted pro hac vice)
     Mary McCarthy (admitted pro hac vice)
 3
     NEUFELD SCHECK & BRUSTIN, LLP
 4   99 Hudson St., 8th Floor New York, NY 10013
     Tel: (212) 965-9081 Fax: (212) 965-9084
 5   nick@nsbcivilrights.com
 6   anna@nsbcivilrights.com
     amelia@nsbcivilrights.com
 7   katie@nsbcivilrights.com
 8
     Michael D. Kimerer (Bar # 002492)
 9   Rhonda Elaine Neff (Bar # 029773)
     KIMERER & DERRICK, P.C.
10   1313 E. Osborn Rd., Suite 100 Phoenix, AZ 85014
11   Tel: (602) 279-5900 Fax: (602) 264-5566
     MDK@kimerer.com
12   rneff@kimerer.com
13   Vanessa Buch (Bar # 033553)
14   1145 N. Mountain Ave
     Tucson, AZ 85719
15   vanessabuch2@gmail.com
16
     Joshua E. Dubin, Esq. PA. (admitted pro hac vice)
17   7413 Fairfax Dr., Bldg. F
     Tarmac, Florida 33321
18
19   Attorneys for Plaintiff Debra Jean Milke

20
21
22
23
24
25
26
27
28
      Case 2:15-cv-00462-ROS Document 395 Filed 01/04/19 Page 2 of 9



 1                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
 2
      Debra Jean Milke,
 3
                                             Plaintiff,   No. 2:15-cv-00462-ROS
 4
 5                  v.                                    JOINT STATUS REPORT
                                                          REGARDING OUTSTANDING
 6    City of Phoenix;                                    DISCOVERY & DISPOSITIVE
      Maricopa County; and                                MOTIONS
 7    Detective Armando Saldate, Jr.; and
 8    Sergeant Silverio Ontiveros, in their individual
      capacities,
 9
                                          Defendants.
10
11
12          Pursuant to the Court’s December 6, 2018 Order, Plaintiff Debra Jean Milke, through
13   undersigned counsel, submits this joint status report on behalf of Plaintiff and Defendants
14   Armando Saldate, Silverio Ontiveros, City of Phoenix, and Maricopa County regarding
15   outstanding discovery issues and dispositive motion practice.
16                                    Joint Discovery Status Update
17          With respect to the pending privilege dispute, the parties made substantial efforts to
18   narrow that dispute over the last month. On December 7, 2018, via telephonic conference,
19   Plaintiff proposed resolving the dispute by voluntarily producing all attorney-client
20   privileged communications between Plaintiff and Ken Ray, Kirk Fowler, and Anders
21   Rosenquist. The parties have since agreed that Plaintiff will produce these privileged
22   communications subject to the understanding that production alone does not constitute any
23   further waiver of privilege. Although the parties have substantially narrowed the privilege
24   dispute before the Court, a few issues remain: specifically, the scope of work-product
25   waiver, if any, for all criminal counsel and the scope of waiver, if any, with respect to
26   privileged communications between Plaintiff and her habeas counsel, Michael Kimmerer
27

                                                   2
      Case 2:15-cv-00462-ROS Document 395 Filed 01/04/19 Page 3 of 9



 1   and Lori Voepel. For the reasons explained below, the parties believe that briefing on these
 2   issues would be premature at this juncture.
 3          Last month, Defendants timely served journalist Jana Bommersbach with a subpoena
 4   for documents relating to the German book she wrote about Plaintiff. It is Defendants’
 5   position that Ms. Bommersbach’s approach to the subpoena has frustrated efforts to obtain
 6   documents more quickly. Defendants had difficulty serving Ms. Bommersbach, who then
 7   did not timely respond or object within the designated time frame. After the time frame for
 8   responding or objecting expired and as part of the meet and confer process, Ms.
 9   Bommersbach retained her own counsel in response to the subpoena and has indicated she
10   intends to assert some objections on the basis of journalist privilege.
11          After being contacted by Ms. Bommersbach’s counsel, Plaintiff promptly advised
12   that it was Plaintiff’s position that Ms. Bommersbach should produce any responsive
13   documents in her possession that were provided to her by Plaintiff. It is the parties’ current
14   understanding that Ms. Bommersbach does possess what has been represented to
15   Defendants’ counsel as thousands of pages of certain documents provided to her by Ms.
16   Milke and that some of these documents are relevant to the outstanding privilege issues,
17   including whether there has been a waiver of attorney client privilege relative to information
18   contained in letters exchanged between Ms. Milke and Ms. Voepel. To the extent that these
19   documents have not been produced before, these documents may also be relevant to other
20   case-related issues
21          Because Ms. Bommersbach represented that she was traveling for the holidays she
22   would not agree to produce documents until January 4, 2019. The documents she is agreeing
23   to produce will be picked up by a vendor for copying at that time and are reported to include
24   letters, other documents, cassette tapes, and VHS tapes. Ms. Bommersbach has also agreed
25   to produce her notes of an interview she conducted of Jim Styers, which Defendants contend
26   is relevant to the outstanding issue of contempt and his assertion of the Fifth Amendment
27   privilege. Defendants’ counsel was advised by Ms. Bommersbach’s counsel that she

                                                    3
       Case 2:15-cv-00462-ROS Document 395 Filed 01/04/19 Page 4 of 9



 1   interviewed approximately 50 people as part of writing the book. Some of those individuals
 2   are deceased. Ms. Bommersbach will also produce a list of the individuals interviewed, and
 3   her counsel and Defendants will discuss further agreements that may be reached relative to
 4   production—such as production of recorded interviews/notes for individuals who are
 5   deceased or otherwise unavailable.
 6          The parties will then need time to review the purportedly voluminous production, to
 7   follow up on related discovery, if any, and to confer about resolving the remaining privilege
 8   issues. Counsel for Defendant City of Phoenix also has a federal civil trial scheduled before
 9   Judge Tuchi from January 15, 2019 to January 31, 2019, and will have limited capacity
10   during that time. The parties therefore respectfully request March 1, 2019, as the deadline
11   to file briefing on any privilege issues that remain unresolved at that point.
12          As to other remaining discovery, now that the parties have reached a partial
13   agreement on privilege, Plaintiff will work to segregate out additional documents they
14   contend are protected by the attorney-client and work-product privilege from the “Milke
15   room” in local counsel’s office so that Defendants can physically access the documents
16   stored there that Plaintiff agrees are not privileged. Further, by February 1, 2019, Plaintiff
17   will provide her responses to the discovery requests served by Defendants on November
18   26, 2018, as the initial deadline was deferred by the litigation stay.
19          The resolution of the remaining privilege issues will have an impact on additional
20   discovery going forward—including the deposition of Ken Ray (and scope of the same),
21   continued deposition of Noel Levy, and continued deposition of Armando Saldate. These
22   depositions should be competed after the resolution of the privilege issues, as documents
23   produced may be used in the depositions. As a result, the parties request the ability to set
24   any relevant discovery deadlines and a dispositive motion deadline after the resolution of
25   the privilege issue.
26
27

                                                     4
      Case 2:15-cv-00462-ROS Document 395 Filed 01/04/19 Page 5 of 9



 1                         Defendants’ Statement of Summary Judgment Issues
 2          Finally, with respect to dispositive motions, Defendants believe that it is premature
 3   to identify all of the bases for summary judgment at this time. Defendants need additional
 4   documents to fully set forth the same, including the Jana Bommersbach documents. In Ms.
 5   Bommersbach’s book, the English transcription which was disclosed to Defendants on
 6   November 15, 2018, Ms. Bommersbach writes that following Ms. Milke’s release from
 7   prison: “She gave herself jobs. Go through every one of these boxes from prison, pulling
 8   out letters and essays and records for the author writing a book. Shred everything else. ‘This
 9   is not my life anymore,’ she kept telling herself as she fed the shredding machine.” As a
10   result, Defendants believe that there may be significant material in Ms. Bommersbach’s file
11   that impacts the claims made in this case by Ms. Milke.
12          As a preliminary matter, Defendants identify the following areas for summary
13   judgment:
14          (1) Unclean hands- during the criminal trial following a Court hearing where
15               Prosecutor Levy discussed obtaining a search warrant for Ms. Milke’s letters,
16               Ms. Milke instructed Joe Marino to destroy/hide letters and lie about her
17               existence and their relationship.       These letters were unavailable to the
18               prosecution and to the Ninth Circuit. These letters contain information about
19               knowledge of Detective Saldate’s claimed interrogation practices and admissions
20               by Ms. Milke that corroborate Detective Saldate’s testimony as to what took
21               place during his interview of Ms. Milke. Ms. Milke engaged in a pattern of
22               sending documents to third-parties during the course of her incarceration that
23               were similarly unavailable through subpoena.
24          (2) The Ninth Circuit’s ruling is not binding on the Defendants; Lack of Privity.
25          (3) Independent prosecutorial discretion operates as a bar to the claims.
26          (4) Any claim for damages for arrest and detention is barred by the statute of
27               limitations/probable cause.

                                                     5
     Case 2:15-cv-00462-ROS Document 395 Filed 01/04/19 Page 6 of 9



 1       (5) The Court must determine, as a matter of law, whether any of the claimed
 2          Brady/Giglio evidence would be admissible to impeach Detective Saldate. If, as
 3          a matter of law, the evidence would not be admissible than it could not have
 4          changed the outcome of the first criminal trial. This includes lack of substantial
 5          similarity.
 6       (6) The Court must determine, as a matter of law, whether Plaintiff had sufficient
 7          notice of the claimed Brady/Giglio evidence such that her claims fail. Plaintiff
 8          need not have actual notice of all cases to meet this standard. See United Sates
 9          v. Gaggi, 811 F.2d 78 (2nd Cir. 1987) (“No Brady violation occurs if the defendant
10          knew or should have known the essential facts permitting him to take advantage
11          of any exculpatory evidence.”). If Plaintiff had sufficient notice, then her failure
12          to investigate/present evidence at trial operates as an intervening superseding
13          cause breaking causation as well.
14       (7) The Court must determine, as a matter of law, whether any of the claimed
15          Brady/Giglio cases involved a constitutional violation. Without underlying
16          constitutional violations in those cases, there cannot be a Monell claim for failure
17          to train/supervise/discipline. For example, the Court must determine if “I think I
18          need a lawyer” is a sufficiently clear invocation of Fifth Amendment rights.
19       (8) Absolute immunity applies to any claim based upon Grand Jury testimony based
20          upon Rehburg. Several of the purported Brady/Giglio cases involving Detective
21          Saldate involve purported Grand Jury testimony.
22       (9) Timing for the Monell cases—the Court must determine, as a matter of law,
23          whether alleged actions occurring after Detective Saldate’s employment with the
24          City of Phoenix can be a basis for a failure to discipline/policy practice claim. It
25          is Defendants’ position that Court decisions occurring after Detective Saldate’s
26          retirement are not notice, nor is there any constitutional obligation to investigate
27          or discipline a retired employee.

                                                6
      Case 2:15-cv-00462-ROS Document 395 Filed 01/04/19 Page 7 of 9



 1         (10) Plaintiff’s Monell claims fail as a matter of law because the undisputed
 2               evidence does not support a systemwide practice/policy and there is not
 3               sufficient notice.
 4         (11) The undisputed facts do not establish a coercive interrogation of Ms. Milke.
 5         (12) There is no evidence that Detective Saldate personally participated in any
 6               alleged violation of Ms. Milke’s constitutional rights other than the allegedly
 7               coerced confession.
 8         (13) There is no evidence that Detective Saldate violated Ms. Milke’s right to
 9               counsel.
10         (14) Detective Saldate and Sgt. Ontiveros are entitled to qualified immunity and
11               absolute immunity.
12         (15) Ms. Milke cannot prove actual innocence based upon her admissions in various
13               sources including the Joe Marino letters, nor can she prove based upon her
14               undisputed admissions that the jury would have returned a different verdict;
15         (16) There is no evidence that Sgt. Ontiveros personally participated in any alleged
16               violation of Ms. Milke’s constitutional rights.
17                            Plaintiff’s Statement of Summary Judgment Issues
18         With respect to dispositive motions, Plaintiff may move for summary judgment
19   against Defendant Maricopa County based on the undisputed record and testimony that the
20   Maricopa County Attorney’s Office had policies and/or practices that were deficient as a
21   matter of law with respect to tracking and disclosing Brady/Giglio material on testifying
22   police officers during the relevant time period and that this deficiency caused Plaintiff's
23   wrongful conviction.
24
25
26
27

                                                   7
     Case 2:15-cv-00462-ROS Document 395 Filed 01/04/19 Page 8 of 9



     DATED this 4th day of January, 2019
 1
 2
                                           NEUFELD SCHECK & BRUSTIN, LLP
 3
 4
                                           By      /s/ Mary McCarthy
 5                                              Nick J. Brustin (admitted pro hac vice)
 6                                              Anna Benvenutti Hoffmann (admitted pro
                                                hac vice)
 7                                              Amelia Green (admitted pro hac vice)
                                                Mary McCarthy (admitted pro hac vice)
 8
                                                99 Hudson St., 8th Floor
 9                                              New York, NY 10013
10                                              Michel D. Kimerer
11                                              Rhonda Elaine Neff
                                                KIMERER & DERRICK, P.C.
12                                              1313 E. Osborn Road, Suite 100
                                                Phoenix, AZ 85014
13
14                                              Vanessa Buch
                                                1145 N. Mountain View Ave
15                                              Tucson, AZ 85719
16
                                                Joshua E. Dubin, Esq. PA. (admitted pro
17                                              hac vice)
                                                7413 Fairfax Dr. Bldg. F
18
                                                Tarmac, Florida 33321
19
20
21
22
23
24
25
26
27

                                            8
       Case 2:15-cv-00462-ROS Document 395 Filed 01/04/19 Page 9 of 9



                                      CERTIFICATE OF SERVICE
 1
 2           I hereby certify that on January 4, 2019, I electronically transmitted the attached document
     to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
 3   Filing to all counsel of record, including:
 4          Amelia Green                   amelia@nsbcivilrights.com
            Anna B. Hoffmann:              Anna@nsbcivilrights.com
 5          Amy B. Kraus                   amy.krauss@azbar.org
            Christina G. Retts:            cretts@wienekelawgroup.com
 6          Daniel J. O’Connor:            caseadmin@occlaw.com
            James A. Eaves:                artie.eaves@sandersparks.com
 7                                         michele.logan@sandersparks.com
            James E. Doman, Jr.:           eddy.doman@occlaw.com
 8          Jody C. Corbett:               jody@berkelawfirm.com
                                           laine@berkelawfirm.com
 9                                         shirley@berkelawfirm.com
            Josh Dubin:                    jdubin@dubinconsulting.com
10          Julie S. Hall                  julieshall@hotmail.com
            Kathleen L. Wieneke:           kwieneke@wienekelawgroup.com,
11                                         kpenny@wienekelawgroup.com,
                                           lpiasecki@wienekelawgroup.com
12          Kelly Gillilan-Gibson          adminlaw@azag.gov
                                           Kelly.Gillilan-Gibson@azag.gov
13          Lori V. Berke:                 lori@berkelawfirm.com
            Mary McCarthy                  katie@nsbcivilrights.com
14          Michael D. Kimerer:            MDK@kimerer.com
                                           jpak@kimerer.com
15                                         mwallingsford@kimerer.com
            Nick J. Brustin:               nick@nsbcivilrights.com
16                                         mary@nsbcivilrights.com
            Rhonda E. Neff:                rneff@kimerer.com
17          Robin E. Burgess:              robin.burgess@sanderspark.com
            Sally A. Odegard:              sodegard@hoklaw.com
18                                         gzappia@hoklaw.com
            Shane P. Dyet:                 Shane.Dyet@occlaw.com
19                                         erica.meany@occlaw.com
            Vanessa M. Buch:               vanessabuch2@gmail.com
20
21
                                                                  /s/ Mary McCarthy
22
23
24
25
26
27

                                                       9
